[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT            FILED
                         ________________________ U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                               No. 08-14883                     MAY 4, 2009
                           Non-Argument Calendar              THOMAS K. KAHN
                                                                  CLERK
                         ________________________

                  D. C. Docket No. 04-00063-CR-5-RDP-RRA

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                     versus

DELJUAN PRETTYMAN,

                                                             Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                     for the Northern District of Alabama
                        _________________________

                                 (May 4, 2009)

Before BLACK, BARKETT and WILSON, Circuit Judges.

PER CURIAM:

     Deljuan Prettyman, proceeding pro se, appeals the district court’s denial of
his motion for a reduced sentence pursuant to 18 U.S.C. § 3582(c)(2), in which he

raised Amendment 706 to the United States Sentencing Guidelines, which reduced

base offense levels applicable to crack cocaine. The district court denied

Prettyman’s § 3582(c)(2) motion, concluding that he was ineligible for a sentence

reduction because he was sentenced to a statutory minimum term of 240 months’

imprisonment under 21 U.S.C. § 841(b)(1)(A). On appeal, Prettyman argues that

the district court erred in finding that he was ineligible for a § 3582(c)(2) reduction

because the district court, during his original sentencing, did not conduct a hearing

on the government’s information filed pursuant to 21 U.S.C. § 851. He contends

that the district court’s failure to hold the hearing in compliance with § 851 led to

the erroneous use of a prior state conviction to enhance his sentence. Prettyman

argues that these errors prevented him from being eligible for a sentence reduction

under Amendment 706.

      “We review de novo a district court’s conclusions about the scope of its legal

authority under 18 U.S.C. § 3582(c)(2).” United States v. James, 548 F.3d 983,

984 (11th Cir. 2008) (per curiam). A district court may modify a term of

imprisonment in the case of a defendant who was sentenced to a term of

imprisonment based on a sentencing range that subsequently has been lowered by

the Sentencing Commission. 18 U.S.C. § 3582(c)(2). Any reduction, however,



                                           2
must be “consistent with applicable policy statements issued by the Sentencing

Commission.” Id. The applicable policy statements, found in Guidelines

§ 1B1.10, provide that a sentence reduction is not authorized under § 3582(c)(2) if

“[a]n amendment listed in subsection (c) does not have the effect of lowering the

defendant’s applicable guideline range.” U.S. S ENTENCING G UIDELINES M ANUAL

§ 1B1.10(a)(2)(B). The commentary elaborates that a reduction is not authorized if

an applicable amendment does not lower a defendant’s applicable guideline range

“because of the operation of another guideline or statutory provision (e.g., a

statutory mandatory minimum term of imprisonment).” U.S. S ENTENCING

G UIDELINES M ANUAL § 1B1.10, cmt. n.1(A). Guidelines § 5G1.1 provides that

“[w]here a statutorily required minimum sentence is greater than the maximum of

the applicable guideline range, the statutorily required minimum sentence shall be

the guideline sentence.” U.S. S ENTENCING G UIDELINES M ANUAL § 5G1.1(b).

      Here, the district court did not err in determining that Prettyman, who was

sentenced to a statutory minimum term of 240 months’ imprisonment under

§ 841(b)(1)(A), was not eligible for a sentence reduction because his sentence was

not affected by Amendment 706. See U.S. S ENTENCING G UIDELINES M ANUAL

§ 1B1.10, cmt. n.1(A); United States v. Williams, 549 F.3d 1337, 1342 (11th Cir.

2008) (per curiam) (holding that a defendant was not eligible for a sentence



                                          3
reduction under Amendment 706 because he “was subject to a statutory mandatory

minimum sentence that replaced his original guideline range. . .”). Furthermore,

we decline to review Prettyman’s argument that the district court failed to comply

with the procedural requirements of § 851 during his original sentencing

proceedings because that argument is outside the scope of the § 3582(c)(2)

proceeding. See United States v. Bravo, 203 F.3d 778, 781-82 (11th Cir. 2000)

(declining to address an Eighth Amendment argument raised in a § 3582(c)(2)

proceeding because § 3582(c)(2) “does not grant to the court jurisdiction to

consider extraneous resentencing issues. . .”).

      Upon our review of the record and the parties’ briefs, we discern no

reversible error. Accordingly, we affirm.

      AFFIRMED.




                                            4